Appeal by defendant from an order of the Supreme Court, Kings County, dated March 26, 1969 and made after a trial limited to the issues of liability, which resolved said issues in favor of plaintiffs upon a jury verdict and denied defendant’s motion to set aside the verdict. Order reversed, on the law and the facts, and new trial on the issues of liability granted, with costs to abide the event. The verdict was contrary to the weight of the *692evidence. Beldock, P. j., Christ, Munder, Martnseello and Kleinfeld, JJ., concur.